DISMISS; Opinion Filed March 18, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00069-CV

                          IN THE INTEREST OF H.M.L., A CHILD

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-55477-2017

                              MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Schenck
       This appeal arises from the termination of appellant’s parental rights to H.M.L. On January

21, 2019, appellee Mother objected to appellant Father’s restricted appeal, asserting Father had

participated in the proceedings below and timely filed a post-judgment motion. After reviewing

Mother’s objection and the clerk’s record, we questioned whether the appeal comported with rule

30 of our appellate rules. TEX. R. APP. P. 30. By order dated January 24, 2019, this Court ordered

appellant to file a response to Mother’s objection. In his response, Father, who is incarcerated,

argued that he had not “participated” in the proceedings below because the trial court had not

“recognized” his filing of a motion for new trial or notice of appeal. Father further asked that this

Court treat his notice of appeal as whatever type of appeal would grant us jurisdiction to hear his

issues. Because we conclude there are no exceptions that would allow the Court to exercise

jurisdiction over this appeal, we dismiss for want of jurisdiction.
        A party who did not participate—either in person or through counsel—in the hearing that

resulted in the judgment complained of and who did not timely file a post-judgment motion or

notice of appeal may file a notice of restricted appeal within six months after the judgment is

signed. See TEX. R. APP. P. 26.1(c), 30. However, when a party files a timely post-judgment

motion, we lack jurisdiction over a restricted appeal. See P & A Real Estate, Inc. v. Am. Bank of

Tex., 323 S.W.3d 618, 619 (Tex. App.—Dallas 2010, no pet.). Because the record reflects Father

timely filed his motion for new trial within thirty days of the September 11, 2018 final decree of

divorce, which terminated his parental rights to H.M.L., we lack jurisdiction over Father’s

restricted appeal. See id.; see also TEX. R. CIV. P. 329b(a) (requiring motion for new trial, if any,

to be filed prior to or within thirty days after complained of order or judgment is signed).

        In light of Father’s request to treat his appeal as whatever type of appeal would grant us

jurisdiction to hear his issues, we now consider whether we could treat his notice of restricted

appeal as a timely filed notice of appeal.

        The timely filing of a notice of appeal is jurisdictional. See TEX. R. APP. P. 25.1(b); In

Interest of A.N., No. 05-17-00581-CV, 2017 WL 3764588, at *1 (Tex. App.—Dallas Aug. 31,

2007, no pet.). Parental terminations are governed by rules for accelerated appeals. See TEX. R.

APP. P. 28.4(a)(1). In an accelerated appeal, the timeline to file a notice of appeal is shortened

from thirty days to twenty days after the final judgment or order is signed. See TEX. FAM. CODE

ANN. § 109.002(a); id. 26.1(b). We may, however, extend the deadline to file the notice of the

appeal, if within fifteen days after the initial deadline for filing the notice of appeal, the party files

in the trial court the notice of appeal and files in our Court a motion complying with rule 10.5(b).

See TEX. R. APP. P. 26.3.

        As noted above, the trial court rendered the final decree of divorce on September 11, 2018,

making the notice of appeal due twenty days later on October 1, 2018. Had Father filed a notice

                                                  –2–
of appeal within fifteen days of that deadline, we would have the authority to extend the deadline

for filing the notice of appeal to the date of his filing, at the latest on October 16, 2018. See id.

26.1(b), 26.3. Unfortunately, here, Father filed his notice of restricted appeal on January 17, 2019,

which is 129 days after the divorce decree was signed. In that same notice of restricted appeal,

Father asserted he filed a notice of appeal on December 10, 2018. The clerk’s record contains no

notice of appeal dated December 10, 2018. Regardless, even if a notice of appeal had been filed

at that point, it would have been filed 91 days after the divorce decree was signed and would be

untimely. Thus, we must conclude that Father failed to perfect his appeal.

       Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE



190069F.P05




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF H.M.L., A CHILD                On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00069-CV                                Trial Court Cause No. 417-55477-2017.
                                                   Opinion delivered by Justice Schenck.
                                                   Justices Brown and Pedersen, III
                                                   participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee ASHLEY LOCKRIDGE recover her costs of this appeal
from appellant JOE LOCKRIDGE.


Judgment entered this 18th day of March 2019.




                                             –4–